Citation Nr: 1818604	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with memory problems (psychiatric disorder). 

5.  Entitlement to a total disability rating based on individual unemployability due service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which increased the initial rating for his service-connected psychiatric disorder to 50 percent and denied a TDIU rating, and from a January 2013 rating decision which denied service connection for tinnitus, bilateral hearing loss, and a lower back disability.  In November 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  That period of time has lapsed; no additional evidence was received.

The issues of service connection for bilateral hearing loss and a lower back disability, as well as entitlement to a rating in excess of 50 percent for a psychiatric disability and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have had its onset in service, and persisted since.
CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic disabilities, including sensorineural hearing loss (SNHL) and tinnitus (as organic diseases of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has tinnitus due to noise trauma in service.  At his November 2017 Board hearing, he testified that he was exposed to loud noise in service, including when he worked on a forward supply point adjacent to an airstrip, fired M-16 rifles without hearing protection, and was exposed to loud mortar noise.  

On November 2012 VA audiology examination, the Veteran reported recurrent tinnitus that is a constant annoyance; he did not identify a specific date of onset.  In December 2013, he again reported recurrent tinnitus that began "years" ago.  He reported that it was not bothersome until he stopped drinking three years ago.  He denied postservice recreational noise exposure to loud noise.  At his November 2017 Board hearing, he testified that he has at least periodic, and "basically, continuous", ringing in his ears since a mortar attack in service.  

It is not in dispute that the Veteran has tinnitus, as the diagnosis of tinnitus is established by subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's report that he has tinnitus.  Based on the Veteran's accounts regarding his duties and exposure to noise in service, which appear consistent with the circumstances of his service, it may also reasonably be conceded that he had some exposure to hazardous levels of noise in service.  

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case.  The Board finds no reason to question the credibility of his accounts that he has had tinnitus ever since service; they are not implausible.  Resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that onset of tinnitus in service and continuity since are shown, and that service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a).





ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims seeking service connection for bilateral hearing loss and a low back disability, an increased rating for his psychiatric disability, and a TDIU rating.

Regarding the claim of service connection for bilateral hearing loss, the Veteran reports that he was exposed to acoustic trauma in service.  VA examination reports dated November 2012 and December 2013 contain nexus opinions against his claim.  At the November 2017 Board hearing, he testified that he did not seek treatment for hearing loss from 1972 to 2000.  However, he did report that in 1972, one month after separation for service, a physical examination conducted for federal employment purposes showed that he had "some hearing loss."  The Veteran reported that he applied to (and worked for nearly two years at) the U.S. Department of the Treasury in Kansas City.  Development for a copy of the pre-employment examination report (assuming it still exists) is necessary.  (If it is located and shows that SNHL was manifested within one year following separation from service, service connection for the SNHL on a presumptive basis under 38 C.F.R.§  3.309(a) may be warranted .

Regarding the claim of service connection for a low back disability, it appears that pertinent treatment records, both VA and private, may be outstanding.  At the November 2017 Board hearing, the Veteran testified that, in 2015, he received emergency VA treatment for his back and hip following a motor vehicle accident.  The most recent record of VA treatment associated to the Veteran's record is from May 2014.  He also testified that, in 2017, he received treatment for his back at the Greensboro Orthopedic Clinic (through the Veteran's Choice Program).  All records of low back treatment the Veteran has received to the present may contain pertinent information and must be secured.  Notably, VA treatment records are constructively of record.     

Regarding the claim for an increased rating for PTSD and MDD with memory problems, the most recent VA examination to assess the severity of the psychiatric disability was in April 2011.  At the November 2017 Board hearing, the Veteran testified that his psychiatric disability has worsened since 2011.  In light of the length of intervening time period since the Veteran was last examined by VA, and his report of worsening, a contemporaneous examination to assess the severity of his psychiatric disability is necessary.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the claims being remanded (particularly his service-connected psychiatric disability), and appellate consideration of that issue must be deferred pending resolution of the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  [Notably, there is conflicting evidence in the record regarding the Veteran's employment status during the appeal period.  Most recently, a VA Form 21-4192 received in July 2014 notes that he worked full time at the Internal Revenue Service from March 2013 to April 2014.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for the claimed disabilities, specifically including all such records generated since May 2014 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to provide identifying information regarding all private evaluations or treatment he has received for the claimed disabilities (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including the 1972 report of a pre-employment physical examination at the U.S. Department of the Treasury in Kansas City, and any back treatment records from the Greensboro Orthopedic Clinic in 2017.

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD and MDD with memory problems.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note all psychiatric symptoms, including their frequency, severity, and impact on daily activity, social, and occupational functioning.  

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical literature, as deemed appropriate.   

3.  The AOJ should then review the record, arrange for any further development (suggested by the results of the development sought above), and readjudicate the claims (TDIU, upon review of the extended record, and in light of the determinations regarding the other remanded issues).  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


